IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


KENNETT CONSOLIDATED SCHOOL                   :   No. 150 MAL 2020
DISTRICT                                      :
                                              :
                                              :   Petition for Allowance of Appeal
              v.                              :   from the Order of the
                                              :   Commonwealth Court
                                              :
CHESTER COUNTY BOARD OF                       :
ASSESSMENT APPEALS, CHESTER                   :
COUNTY, PA                                    :
                                              :
                                              :
PETITION OF: PROPERTY OWNER                   :
AUTOZONE DEVELOPMENT CORP.                    :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2020, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioner, are:


      (1)    Did the School District violate the requirements of the
             Uniformity Clause by subdividing real estate in the District
             based [upon] the money value [of] the property and imposing
             unequal tax burdens on properties with actual market value of
             more than $1,000,000?

      (2)    Did the School District violate the requirements of the
             Uniformity Clause by implementing an assessment appeal
             selection system which subjected only commercial properties
             to disparate treatment in operation and effect?


      (3)    Did the Commonwealth Court err by shifting the burden of
             proof and holding taxpayers to an impossible standard that
this Court has specifically rejected, namely by requiring
taxpayers to prove that the School District intended to
discriminate against a sub-class of taxpayers?




                   [150 MAL 2020] - 2